DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 23, 2022 has been entered.
 	Claim 1 is cancelled, and claims 23-37 are pending.
Specification
The disclosure is objected to because of the following informalities:
the term “unitary construct” in claim 29;
the terms “exhaust manifold portions” and “outlet plenum” in claim 31 ; and
the term “unitary construct” in claim 37 are not disclosed in the specification.
Appropriate correction is required.
Claim Objections
Applicants are reminded “Only claims having the status of "currently amended," or "withdrawn" if also being amended, shall include markings.”  See 37 CFR 1.121 (c)(2).  In this instance, new claim 31, line 1 includes underlined text.
Claims 23 and 31 are objected to because of the following informalities:
the recitation “the inlet opening extends transversely relative to each in the plurality of microchannels” in claim 23, line 7 should read -- the inlet opening extends transversely relative to each of the plurality of microchannels --; and 
the recitation “fluidicly” in claim 31, line 2 should read -- fluidly -- or -- fluidically --.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plate defining an inlet opening, a first outlet opening, a second outlet opening” in claim 23, “pair of surfaces flanking the inlet opening” in claim 23, “first portion of the plate as to define a first gap between the housing and the plate” in claim 23, “second portion of the plate as to define a second gap between the housing and the plate” in claim 23, “manifold plate defining an inlet opening overlying the microchannels” in claim 31, “pair of surfaces flanking the inlet opening” in claim 31, “first portion of the plate as to define a first gap between the housing and the plate” in claim 31, and “second portion of the plate as to define a second gap between the housing and the plate” in claim 31 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  It is noted the specification and Figures 4-5 disclose a plate 240.  However, the specification and Figures 1-3 do not disclose such a plate.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification lacks an adequate written description of the invention.  There is no basis for “a corresponding plurality of microchannels between adjacent fins” as recited in claim 31, lines 3-4.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 23-37 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitations "the out port" in line 16, and “the heat-exchange fluid” in line 19.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 31, the recitation “fluidicly” in line 2 renders the claim indefinite.  Additionally, the recitation “a corresponding plurality of microchannels between adjacent fins” in lines 3-4 is indefinite, since a single microchannel exists between any two adjacent fins.
Regarding claim 33, the recitation “coolant” in line 3 is indefinite, since it is unclear whether the recitation “working fluid” in claim 31, line 8 is the same or different medium.
Claim 36 recites the limitation "the seal" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 37 recites the limitation "the seal" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 23-26 and 28-30 as best understood is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Galyon et al. (5,016,090) in view of Eastman et al. (4,561,040).
	Galyon et al. (Figures 4-7) discloses a fluid heat exchanger 700 for cooling an electronic device (Field of Invention), the heat exchanger 700 comprising: 
a plurality of walls 404 defining a corresponding plurality of microchannels 402, wherein each microchannel 402 extends from a first end to a second end (from left to right in Figure 4A); 
a plate 500 (Figure 5, annotated, next page) defining an inlet opening 502, a first outlet opening 504, a second outlet opening 504, and a pair of surfaces flanking the inlet opening 502 between the first outlet opening 504 and the second outlet opening 504, wherein the plate 500 is positioned over the walls 404 (Figure 7), defining a flow boundary of each in the plurality of microchannels 402, wherein the first outlet opening 504 and the second outlet opening 504 are positioned opposite each other relative to the inlet opening 502, each outlet opening 504 positioned above the plurality of microchannels 402;
a housing 600 overtop the plurality of walls 404 and the plate 500 (Figure 7), the housing 600 so spaced from a first portion of the plate 500 (shaded in Figures 5 and 7, annotated, next page) as to define a first gap between the housing 600 and the plate 500, the housing 600 so spaced from a second portion of the plate 500 (shaded in Figure 5, annotated, next page) as to define a second gap (similar to the first gap in annotated Figure 7, next page) between the housing 600 and the plate 500, the housing 600 defining an inlet port 610 and an outlet port 612, wherein an inlet passage 606 extends from the inlet port 610 to the inlet opening 502, a portion of the inlet passage 606 extending through the first gap between the housing 600 and the plate 500, wherein an outlet passage 608 extends from each of the first outlet opening 504 and the second outlet opening 504 to the outlet port 612, a portion of the outlet passage 608 extending through the second gap between the housing 600 and the plate 500; and


    PNG
    media_image1.png
    1057
    854
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    429
    983
    media_image2.png
    Greyscale

an unlabeled seal (serpentine wall in Figure 6A) extending from the plate 500 to the housing 600 and separating the inlet passage 606 from the outlet passage 608; 
wherein a flow of a coolant through the inlet opening 502 bifurcates into two sub flows within each microchannel 402, wherein the first outlet opening 504 receives one of the two sub flows and second outlet opening 504 receives the other of the two sub flows, wherein the two sub flows recombine in the outlet passage 608;  
	but does not disclose the inlet opening 502 extends transversely relative to each in the plurality of microchannels 402 and is configured to distribute the coolant among the plurality of microchannels 402.
	Eastman et al. discloses a fluid heat exchanger 10 for cooling an electronic device 14, the heat exchanger 10 comprising: 
a plurality of unlabeled walls defining a corresponding plurality of microchannels 20, wherein each microchannel 20 extends from a first end to a second end; 
a plate 22 (Figure 2, annotated, next page) defining an inlet opening 22a, a first outlet opening 22a, a second outlet opening 22a, and a pair of surfaces flanking the inlet opening 22a between the first outlet opening 22a and the second outlet opening 22a, wherein the plate 22 is positioned over the walls, defining a flow boundary of each in the plurality of microchannels 20, wherein the first outlet opening 22a and the second outlet opening 22a are positioned opposite each other relative to the inlet opening 22a, each outlet opening 22a positioned above the plurality of microchannels 20,
wherein the inlet opening 22a extends transversely relative to each of the plurality of microchannels 20 and is configured to distribute a coolant among the plurality of microchannels 20 for the purpose of achieving a desired heat transfer and/or pressure drop.

    PNG
    media_image3.png
    468
    529
    media_image3.png
    Greyscale


	It would have been obvious at the time the invention was made to a person having ordinary skill in the art to employ in Galyon et al. the inlet opening extending transversely relative to each of the plurality of microchannels for the purpose of achieving a desired heat transfer and/or pressure drop as recognized by Eastman et al..
Regarding claim 24, Figure 5 (annotated, page 7) of Galyon et al. discloses the inlet opening 502 defined by the plate 500 opens to the plurality of microchannels 402 between the first end and the second end (from left to right in Figure 4A) of each respective microchannel 402.  
Regarding claim 25, Figure 2 (annotated, above) of Eastman et al. discloses each microchannel 20 in the plurality of microchannels 20 has a middle region positioned between its first end and its second end, wherein the inlet opening 22a defined by the plate 22 is configured to introduce coolant to the middle region of each microchannel 20.  
Regarding claim 26, Figure 2 (annotated, page 9) of Eastman et al. discloses the inlet opening 22a is positioned within the middle 50% of a length measured between the first end and the second end of each respective microchannel 20.  
Regarding claim 28, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ in Galyon et al. the unlabeled seal (serpentine wall in Figure 6A) as a portion of the plate 500, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.  In this instance, the function of the seal is the same and yields predictable results, whether it is a part of the housing 600 or the plate 500 of Galyon et al.
Regarding claim 29, as applied to claim 28 above, the unlabeled seal and the housing 600 are a unitary construct, and it would have been obvious as applied to the reversal of parts to form the plate 500 and the unlabeled seal as a unitary construct.  
Regarding claim 30, Figure 5 (annotated, page 7) of Galyon et al. discloses the pair of surfaces urge against the walls 404, defining a flow boundary of the microchannels 402.  

Claim(s) 23-26, 28-34 and 36-37 as best understood is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson et al. (7,201,217) in view of Eastman et al. (4,561,040).
	Johnson et al. discloses a fluid heat exchanger 50 for cooling an electronic device (Background), the heat exchanger 50 comprising: 
a plurality of unlabeled walls of finstock 140 (Figure 3) defining a corresponding plurality of unlabeled microchannels, wherein each microchannel extends from a first end to a second end (from top to bottom in Figure 1); 
a plate 124  (Figure 2, annotated, below) defining an inlet opening 124-1, a first outlet opening 124-1, a second outlet opening 124-1, and a pair of surfaces flanking the inlet opening 124-1 between the first outlet opening 124-1 and the second outlet opening 124-1, wherein the plate 124 is positioned over the walls of finstock 140 (Figure 3), defining a flow boundary of each in the plurality of unlabeled microchannels, wherein the first outlet opening 124-1 and the second outlet opening 124-1 are positioned opposite each other relative to the inlet opening 124-1, each outlet opening 124-1 positioned above the plurality of unlabeled microchannels;


    PNG
    media_image4.png
    912
    1014
    media_image4.png
    Greyscale


a housing 100 overtop the plurality of walls of finstock 140 and the plate 124, the housing 100 so spaced from a first portion of the plate 124 as to define a first gap between the housing 100 and the plate 124, the housing 100 so spaced from a second portion of the plate 124 as to define a second gap between the housing 100 and the plate 124, the housing 100 defining an inlet port 64 and an outlet port 74 (Figure 1), wherein an inlet passage 62 extends from the inlet port 64 to the inlet opening 124-1, a portion of the inlet passage 62 extending through the first gap between the housing 100 and the plate 124, wherein an outlet passage 72 extends from each of the first outlet opening 124-1 and the second outlet opening 124-1 to the outlet port 74, a portion of the outlet passage 72 extending through the second gap between the housing 100 and the plate 124; and
a seal (defined by walls 104-1, 104-2, 104-1 in Figure 2) extending from the plate 124 to the housing 100 and separating the inlet passage 62 from the outlet passage 72 (Figure 1); 
wherein a flow of a coolant through the inlet opening 64 bifurcates into two sub flows within each unlabeled microchannel (Figure 2), wherein the first outlet opening 124-1 receives one of the two sub flows and second outlet opening 124-1 receives the other of the two sub flows (Figure 2), wherein the two sub flows recombine in the outlet passage 72 (Figure 1);  
	but does not disclose the inlet opening 124-1 extends transversely relative to each in the plurality of unlabeled microchannels and is configured to distribute the coolant among the plurality of unlabeled microchannels.
	Eastman et al. discloses a fluid heat exchanger 10 for cooling an electronic device 14, the heat exchanger 10 comprising: 
a plurality of unlabeled walls defining a corresponding plurality of microchannels 20, wherein each microchannel 20 extends from a first end to a second end; 
a plate 22 (Figure 2, annotated, below) defining an inlet opening 22a, a first outlet opening 22a, a second outlet opening 22a, and a pair of surfaces flanking the inlet opening 22a between the first outlet opening 22a and the second outlet opening 22a, wherein the plate 22 is positioned over the walls, defining a flow boundary of each in the plurality of microchannels 20, wherein the first outlet opening 22a and the second outlet opening 22a are positioned opposite each other relative to the inlet opening 22a, each outlet opening 22a positioned above the plurality of microchannels 20,


    PNG
    media_image3.png
    468
    529
    media_image3.png
    Greyscale


	It would have been obvious at the time the invention was made to a person having ordinary skill in the art to employ in Johnson et al. the inlet opening extending transversely relative to each of the plurality of microchannels for the purpose of achieving a desired heat transfer and/or pressure drop as recognized by Eastman et al..
Regarding claim 24, Figure 2 (annotated, page 11) of Johnson et al. discloses the inlet opening 124-1 defined by the plate 124 opens to the plurality of unlabeled microchannels between the first end and the second end (from top to bottom in Figure 1) of each respective microchannel.  
Regarding claim 25, Figure 2 (annotated, page 13) of Eastman et al. discloses each microchannel 20 in the plurality of microchannels 20 has a middle region positioned between its first end and its second end, wherein the inlet opening 22a defined by the plate 22 is configured to introduce coolant to the middle region of each microchannel 20.  
Regarding claim 26, Figure 2 (annotated, page 13) of Eastman et al. discloses the inlet opening 22a is positioned within the middle 50% of a length measured between the first end and the second end of each respective microchannel 20.  
Regarding claim 28, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ in Johnson et al. the seal (defined by walls 104-1, 104-2, 104-1 in Figure 2) as a portion of the plate 124, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.  In this instance, the function of the seal is the same and yields predictable results, whether it is a part of the housing 100 or the plate 124 of Johnson et al.
Regarding claim 29, as applied to claim 28 above, the seal (defined by walls 104-1, 104-2, 104-1 in Figure 2) and the housing 100 are a unitary construct, and it would have been obvious as applied to the reversal of parts to form the plate 124 and the seal as a unitary construct.  
Regarding claim 30, Figures 2 (annotated, page 11) and Figure 3 of Johnson et al. discloses the pair of surfaces urge against the walls of finstock 140, defining a flow boundary of the unlabeled microchannels.  
Regarding claim 31, as applied to claim 23 above, Johnson et al. further discloses the housing 100 defines a recessed region (Figure 2) and the outlet port 74 (Figure 1) fluidly coupled with the recessed region; 
a heat sink 140 (finstock) having a plurality of juxtaposed fins defining a corresponding plurality of unlabeled microchannels between adjacent fins; 
a manifold plate 124 partially occupies the recessed region of the housing 100 (Figure 2), leaving a pair of opposed portions of the recessed region unfilled, defining opposed exhaust manifold portions 22a (first outlet opening 22a and second outlet opening 22a as taught by Eastman et al.) flanking the inlet opening 22a and being configured to receive the working fluid from the unlabeled microchannels, and wherein the fluid heat exchanger 50 further defines an outlet plenum 72 configured to receive the working fluid from the exhaust manifold portions 22a and to convey the working fluid to the outlet port 74.  
Regarding claim 32, Figure 2 of Eastman et al. discloses each microchannel 20 extends from a first end to a second end and the inlet opening 22a overlying the microchannels 20 opens to the plurality of microchannels 20 between the first end and the second end of each respective microchannel 20.  
Regarding claim 33, as applied to claim 25 above, the claim limitations are met.
Regarding claim 34, as applied to claim 26 above, the claim limitations are met.
Regarding claim 36, as applied to claim 28 above, as best understood, the claim limitations are met.
Regarding claim 37, as applied to claim 29 above, as best understood, the claim limitations are met.

	Claim(s) 27 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Galyon et al. (5,016,090) in view of Eastman et al. (4,561,040) as applied to claim(s) 23-26 and 28-30 above, and further in view of Dawson et al. (4,345,643).
	The combined teachings of Galyon et al. and Eastman et al. discloses the plurality of microchannels 20 of Eastman et al. (Figure 2) comprises at least two opposed outer microchannels 20 and a centrally located microchannel 20 positioned between the opposed outer microchannels 20, but does not disclose the first outlet opening 22a is larger from the centrally located microchannel 20 than from at least one of the outer microchannels 20.  
Dawson et al.  discloses a fluid heat exchanger 1 for cooling an electronic device 13, the heat exchanger 1 comprising: 
a plurality of walls 8 defining a corresponding plurality of microchannels, wherein each microchannel extends from a first end to a second end (Figure 3); 
a plate 6 defining an inlet opening 2a and an outlet opening 6a , wherein the plate 6 is positioned over the walls 8, defining a flow boundary of each in the plurality of microchannels, wherein the inlet opening 2a extends transversely relative to each in the plurality of microchannels and is configured to distribute a coolant among the plurality of microchannels, wherein the outlet opening 6a is positioned above the plurality of microchannels (Figures 1-3 and 6); 
wherein the plurality of microchannels comprises at least two opposed outer microchannels and a centrally located microchannel positioned between the opposed outer microchannels (Figures 2-3), wherein the outlet opening 6a is larger from the centrally located microchannel than from at least one of the outer microchannels for the purpose of controlling the fluid distribution of the coolant.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to employ in the combined teachings of Galyon et al. and Eastman et al.  the outlet opening is larger from the centrally located microchannel than from at least one of the outer microchannels for the purpose of controlling the fluid distribution of the coolant as recognized by Dawson et al..

	Claim(s) 27 and 35 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Johnson et al. (7,201,217)  in view of Eastman et al. (4,561,040) as applied to claim(s) 23-26, 28-34 and 36-37 above, and further in view of Dawson et al. (4,345,643).
	The combined teachings of Johnson et al. and Eastman et al. discloses the plurality of microchannels 20 of Eastman et al. (Figure 2) comprises at least two opposed outer microchannels 20 and a centrally located microchannel 20 positioned between the opposed outer microchannels 20, but does not disclose the first outlet opening 22a is larger from the centrally located microchannel 20 than from at least one of the outer microchannels 20.  
Dawson et al.  discloses a fluid heat exchanger 1 for cooling an electronic device 13, the heat exchanger 1 comprising: 
a plurality of walls 8 defining a corresponding plurality of microchannels, wherein each microchannel extends from a first end to a second end (Figure 3); 
a plate 6 defining an inlet opening 2a and an outlet opening 6a , wherein the plate 6 is positioned over the walls 8, defining a flow boundary of each in the plurality of microchannels, wherein the inlet opening 2a extends transversely relative to each in the plurality of microchannels and is configured to distribute a coolant among the plurality of microchannels, wherein the outlet opening 6a is positioned above the plurality of microchannels (Figures 1-3 and 6); 
wherein the plurality of microchannels comprises at least two opposed outer microchannels and a centrally located microchannel positioned between the opposed outer microchannels (Figures 2-3), wherein the outlet opening 6a is larger from the centrally located microchannel than from at least one of the outer microchannels for the purpose of controlling the fluid distribution of the coolant.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to employ in the combined teachings of Johnson et al. and Eastman et al.  the outlet opening is larger from the centrally located microchannel than from at least one of the outer microchannels for the purpose of controlling the fluid distribution of the coolant as recognized by Dawson et al..
Regarding claim 35, as applied to claim 27 above, Figure 2 of Eastman et al. discloses each of the exhaust manifold portions 22a (first outlet opening 22a and second outlet opening 22a) defines an outlet opening from each microchannel 20, 
wherein, for each of the exhaust manifold portions 22a, the outlet opening from the centrally located microchannel 20 is larger than the outlet opening from at least one of the outer microchannels 20 as taught by Dawson.  

Response to Arguments
The rejection under the doctrine of Res Judicata is withdrawn in light of the claim cancellation.
The anticipatory rejection in view of Campbell et al (7,762,314) is withdrawn in light of the claim cancellation.
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763